Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 5-8, 9-12, 13-16, are directed to a method, comprising: Claim 1, imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at least two members of a group consisting of: a white light imaging and/or measuring device; a fluorescence imaging and/or measuring device; and an optical coherence tomography device; and identifying the subject based on the image and/or measurement, classified in H04N5/23218. Claim 2, imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at least members selected from a group consisting of: a white light imaging and/or measuring device; a fluorescence imaging and/or measuring device; and an optical coherence tomography device; and obtaining a security access for the subject based on the image and/or measurement, classified in H04L63/105. Claim 3, imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at least two members selected from a group consisting of: a white light imaging and/or measuring device; a fluorescence imaging and/or measuring device; and an optical coherence tomography device; and diagnosing a medical condition of the subject based on the image and/or measurement, classified in G16H50/20.
II. Claims 4 and 17-20 are directed to method, comprising: imaging and/or measuring the retinal fundus of a person using fluorescence lifetime imaging and/or measurement and/or optical coherence tomography; and identifying the person and/or obtaining a security access for the person and/or determining a health status of the person and/or diagnosing a medical condition of the person, based on the image and/or measurement, classified in A61B3/12.
If the Applicant elects Invention I above, one of the following Groups must be also elected:
Group A, claims 1 and 5-8 are directed to a method, comprising: imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at least two members of a group consisting of: a white light imaging and/or measuring device; a fluorescence imaging and/or measuring device; and an optical coherence tomography device; and identifying the subject based on the image and/or measurement.
Group B, claims 2 and 9-12 are directed to a method, comprising: imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at least members selected from a group consisting of: a white light imaging and/or measuring device; a fluorescence imaging and/or measuring device; and an optical coherence tomography device; and obtaining a security access for the subject based on the image and/or measurement.
Group C, claims 3 and 13-16 are directed to a method, comprising: imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at least two members selected from a group consisting of: a white light imaging and/or measuring device; a fluorescence imaging and/or measuring device; and an optical coherence tomography device; and diagnosing a medical condition of the subject based on the image and/or measurement.
Invention I and II are directed to related products and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are different because invention I requires identifying the subject based on the image and/or measurement, obtaining a security access for the subject based on the image and/or measurement, and diagnosing a medical condition of the subject based on the image and/or measurement. Invention II requires imaging and/or measuring the retinal fundus of a person using fluorescence lifetime imaging and/or measurement and/or optical coherence tomography; and identifying the person and/or obtaining a security access for the person and/or determining a health status of the person and/or diagnosing a medical condition of the person, based on the image and/or measurement.
The inventions defined by groups A, B, C in Invention I are also distinct, each from the other because the invention groups A, B, C are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination group I has a separate utility that identifying the subject based on the image and/or measurement, while subcombination group II has a separate utility that obtaining a security access for the subject based on the image and/or measurement, while subcombination group Ill has a separate utility that diagnosing a medical condition of the subject based on the image and/or measurement.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. And Applicant is also required under 35 U.S.C. 121 to elect a single disclosed group under invention I above if the Applicant has elected invention I above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for inventions I and II would require different classification and keyword searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1 .143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1 .48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612